1    AARON D. FORD
       Attorney General
2    ANDREA M. DOMINGUEZ, Bar No. 15209
       Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1163
5    E-mail: adominguez@ag.nv.gov

6    Attorneys for Defendant
     Eric Delafontaine
7

8                              UNITED STATES DISTRICT COURT

9                                    DISTRICT OF NEVADA

10   ASHENAFI G. ABERHA,
                                                   Case No. 3:19-cv-00606-MMD-WGC
11                     Plaintiff,
                                                  ORDER GRANTING DEFENDANT’ S
12   vs.                                           MOTION FOR AN EXTENSION OF
                                                       TIME TO RESPOND TO
13   DIRECTOR NEVADA DEPT OF                        PLAINTIFF’S OBJECTION TO
     CORRECTIONS, et al.,                            REQUEST FOR SUMMARY
14                                                    JUDGMENT (ECF NO. 47)
                       Defendants.                       (FIRST REQUEST)
15

16         Defendant, Eric Delafontaine, by and through counsel, Aaron D. Ford, Attorney
17   General of the State of Nevada, and Andrea M. Dominguez, Deputy Attorney General,
18   do hereby file this Motion for an Extension of Time to File a Reply to Plaintiff’s
19   Objection to Request for Summary Judgment (ECF No. 47) (First Request).       This
20   Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A) and the following
21   Memorandum of Points and Authorities, and all papers and pleadings on file in this
22   action.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                              1
1                             MEMORANDUM OF POINTS AND AUTHORITIES

2 I.        ARGUMENT

3           Defendant respectfully requests a 30-day extension of the time to file a reply to

4    Plaintiff’s objection to request for summary judgment from the current deadline of June

5    22, 2021 to July 22, 2021.

6           Counsel for Defendant was out of the office June 10 – 16, 2021, and upon her

7    return to the office has been ill and not able to work her normal work schedule. Counsel

8    requires additional time to fully brief the issues.

9           Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides

10   as follows:

11                 This Court should find good cause supports this request. When
                   an act may or must be done within a specified time, the court
12                 may, for good cause, extend the time: (A) with or without
                   motion or notice if the court acts, or if a request is made, before
13                 the original time or its extension expires; or (B) on motion made
                   after the time has expired if the party failed to act because of
14                 excusable neglect.
15          Defendant’s request will not hinder nor prejudice Plaintiff’s case as there are no

16   pending urgencies in this matter, and Plaintiff himself requested and received an

17   extension to file his Objection to Defendant’s motion for summary judgment.             The

18   requested 30-day extension of time should permit Defendant’s counsel adequate time to

19   respond to the motion. Defendant asserts that the requisite good cause is present to

20   warrant the requested extension of time.

21          DATED this 22nd day of June, 2021.

22                                             AARON D. FORD
                                               Attorney General
23

24                                             By:       ________________________________________
                                                         ANDREA M. DOMINGUEZ, Bar No. 15209
25                                                       Deputy Attorney General
                                                         State of Nevada
26                                                       Public Safety Division

27                                                       Attorneys for Defendants

28
                                                     2
 1                         ORDER

 2 IT IS SO ORDERED.

 3 DATED: June 23, 2021.

 4                             ____________________________________
                               WILLIAM G. COBB
 5                              UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
